IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                        _____________________


                             No. 96-40039
                           Summary Calendar
                        _____________________


     MICHAEL JAY WOODS, STEVEN RAY TOWNSEND,
     and HENRY KATSURO GILBERT,

                                     Plaintiffs-Appellants,

                               versus

     WAYNE SCOTT, Director, TEXAS
     DEPARTMENT OF CRIMINAL JUSTICE,
     INSTITUTIONAL DIVISION; ALLAN
     B. POLUNSKY, Chairman; GARY JOHNSON,

                                     Defendants-Appellees.

     _______________________________________________________

         Appeal from the United States District Court for
                  the Southern District of Texas
                           (C-95-CV-622)
     _______________________________________________________
                           July 17, 1996

Before REAVLEY, DUHÉ and BARKSDALE, Circuit Judges.

PER CURIAM:*

     The above prisoners, all proceeding pro se, filed a civil

rights action against the executive officials responsible for the

Texas prison system pursuant to 42 U.S.C. §§ 1983, 1985, and

1986.    The prisoners sought injunctive relief and class

certification under Fed. R. Civ. P. 23(a).      The district court

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
determined the prisoners’ claims lacked an arguable basis in law

and dismissed the complaint as frivolous.     The prisoners appeal.

We affirm.



     The prisoners have brought forth two basic allegations.

First, they assert that the prison grooming regulations violate

their freedom of expression.   Second, they assert that the

different grooming regulations for male and female prisoner in

the Texas prison system violate the Equal Protection Clause.      An

in forma pauperis complaint may be dismissed as frivolous if it

lacks an arguable basis in law or fact.1    We review a § 1915(d)

dismissal for an abuse of discretion.2



     The prisoners argue that prison regulations governing length

of hair and the presence of facial hair violate their right of

freedom of expression.   They also contend that these regulations

serve no legitimate purpose.   We disagree.   We have noted, as

have other courts, that prison regulations concerning hair length

are rationally related to the goal of preventing the concealment

of weapons and contraband in hair and beards.3    It also serves a

     1
      28 U.S.C. § 1915(d); Denton v. Hernandez, 112 S. Ct. 1728,
1733 (1992); Eason v. Thaler, 14 F.3d 8, 9 (5th Cir. 1994).
     2
      Denton, 112 S. Ct. at 1734.
     3
      Powell v. Estelle, 959 F.2d 22, 25 (5th Cir.), cert.
denied, Harrison v. McKaskle, 506 U.S. 1025 (1992); see Iron Eyes
v. Henry, 907 F.2d 810 (8th Cir. 1990); Fromer v. Scully, 874
F.2d 69 (2d Cir. 1989); Pollock v. Marshall, 845 F.2d 656 (6th
Cir.), cert. denied, 488 U.S. 987 (1988); Martinelli v. Dugger,
817 F.2d 1499, 1506 (11th Cir. 1987), 484 U.S. 1012 (1988). The

                                   2
purpose of preventing difficulties which arise in the

identification of prisoners.4 The prison regulations are

reasonably related to legitimate penological interests.5



     Next, the prisoners assert that the disparate grooming

regulations for male and female inmates in Texas violate the

Equal Protection Clause.   However, again, we have previously held

this not to be true.6   As we have previously decided both issues

against the prisoners, the district court did not abuse its

discretion in dismissing their claims as frivolous.



Affirmed.




inmates insist that these weapons could just as easily be hidden
in other places such as shirts or pants, therefore, there is no
legitimate reason to establish grooming regulations. We
disagree. We believe that the elimination of one of three
locations a prisoner can hide a weapon is a valid regulation that
is “reasonably related to legitimate penological interests.”
     4
      Powell, 959 F.2d at 25.
     5
      Id.
     6
      Hill v. Estelle, 537 F.2d 214 (5th Cir. 1976); see also
Smith v. Bingham, 914 F.2d 740 (5th Cir. 1990), cert. denied, 499
U.S. 910 (1991) (denial of male prisoner right to attend classes
at female prison did not violate Equal Protection Clause). We
add that the same penological interests of security which
validated the grooming regulation against a freedom of expression
claim, validate the claim as to an equal protection challenge.

                                 3